United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.C., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NATIONAL INSTITUTES OF
ENVIRONMENTAL HEALTH SERVICES,
Research Triangle Park, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1444
Issued: March 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 30, 2010 appellant filed an appeal from a March 29, 2010 merit decision of the
Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of total disability on August 8, 2009
causally related to the accepted bilateral carpal tunnel syndrome and enthesopathy of the wrists.
FACTUAL HISTORY
On January 11, 2006 appellant, then a 44-year-old writer/editor, filed an occupational
disease claim, alleging that the repetitive motion in computer work caused flexor tendinitis and
carpal tunnel syndrome. The Office accepted the conditions of bilateral carpal tunnel syndrome
and bilateral enthesopathy of the wrist/carpus (flexor tendinitis) as employment related.

Appellant stopped work on April 25, 2006 and was placed on the periodic compensation rolls.
On April 12, 2007 Dr. James Urbaniak, Board-certified in orthopedic surgery, performed
bilateral carpal tunnel releases. In a June 14, 2007 report, he advised that there were no
complications of appellant’s April 27, 2007 surgery and that she could return to work by June 15,
2007 but should limit her activities until approximately July 1, 2007 when he anticipated that she
would reach maximum medical improvement. Dr. Urbaniak stated that a voice-activated
dictation system would be of help but that the surgery might not relieve all her symptoms.
The Office continued to develop the claim and in March 2008 referred appellant to
Dr. William A. Somers, a Board-certified orthopedist, for a second opinion evaluation. In an
April 24, 2008 report, Dr. Somers noted her work history, the work-related injury and that she
had a history of fibromyalgia of over 10 years. He described her chief complaint of bilateral
hand and forearm pain and medication regimen and provided physical examination findings
including a positive Phalen’s test. Dr. Somers diagnosed fibromyalgia, controlled; carpal tunnel
syndrome, status post release; possible antebrachial cutaneous nerve impingement at the lacertus
fibrosus, left greater than right; mild carpometacarpal (CMC) degenerative joint disease of the
left thumb; and tenosynovitis, possible small cyst, right, flexor carpi ulnaris region. He advised
that appellant’s fibromyalgia and CMC degenerative joint disease were both aggravated by her
working conditions and that she did not suffer significant residuals of carpal tunnel syndrome but
continued to have evidence of flexor tenosynovitis, degenerative joint disease of the CMC joints
and fibromyalgia and therefore could no longer produce the volume required as a writer-editor,
stating that repetitive use of her hands and wrists provoked significant pain and thus she could
not constantly use her hands on a computer keyboard or mouse due to the pain. Dr. Somers
advised that she could not return to work without significant modifications, stating that, if she
were allowed to work at home, she could probably work a 4-hour day over 8 to 10 hours, which
would allow significant rest periods for her hands and arms between writing sessions. He stated
that a voice recognition system would significantly decrease the use of appellant’s hands and
arms which could conceivably get her back to full-time work on a regular eight-hour day because
she would not have to type every word on the screen and opined that this would allow her to
return to work on a regular basis. Dr. Somers suggested that she return to see Dr. Urbaniak
regarding the forearm pain as there could be nerve compression at the lacertus fibrosus at the
elbow region producing some of appellant’s forearm pain and also advised that it was possible
that injections of the CMC joints of the thumbs could significantly decrease her base of thumb
and palmar pain and that if these two problems were controlled, she could return to some
limited-duty work. In an attached work capacity evaluation, Dr. Somers advised that she could
not return to her usual job because she could not use her hands that long but could work four
hours a day at home by resting her hands and could probably work full time with a voice
recognition system. He provided restrictions that appellant could not push, pull, lift or climb and
should have 30-minute breaks every 4 hours.
In a June 16, 2008 report, Dr. Urbaniak advised that he had reviewed Dr. Somers’
evaluation and agreed with his findings and recommendations. A June 25, 2008 magnetic
resonance imaging (MRI) scan of the right wrist demonstrated a volar ganglion, prominent fluid
collections, mild extensor tenosynovitis and no ligamentous injury.
Appellant was referred to Kristen Fountain, a rehabilitation counselor, for vocational
rehabilitation, who arranged a meeting with Lynn Deese of the North Carolina Assistive Program

2

where voice recognition software was demonstrated to appellant and an assessment completed
with recommendations for appellant’s return to work. On May 22, 2009 a meeting was held with
employing establishment representatives, including appellant’s supervisor Christine Flowers,
Ms. Deese, Ms. Fountain and appellant. The recommended assistive devices were discussed at
length and appellant’s office space assessed. The devices were to be ordered and an employing
establishment ergonomic representative would assist her.1 Appellant returned to modified duty
on June 8, 2009, working four hours a day the first week, six hours a day during the second and
returned to full-time employment on June 22, 2009. On August 7, 2009 she called Ms. Fountain
reporting that she was doing more than four hours of keyboarding daily and that the voice
recognition system was not helping with e-mailing, spreadsheets and databases. Ms. Fountain
telephoned Ms. Deese who advised that appellant might need more training and offered to go to
the work site to better understand what was going on.
Appellant stopped work on August 8, 2009 and filed a recurrence claim, stating that she
had to be at the computer all day to type and make telephone calls, all repetitive motions and that
the position did not accommodate the four-hour limit on computer use. She stated that working
four hours a day was okay but that driving to and from work also aggravated the burning and
aching pain in both forearms and hands and finger numbness. Ms. Flowers establishment noted
that appellant was provided voice recognition software, was given specialized training and a
customized keyboard, chair and tape recorder and reported that appellant recently had a dog bite
wound on her left forearm.
By letter dated August 20, 2009, the Office advised appellant of the type evidence needed
to support her recurrence claim and asked about the dog bite injury. Appellant submitted a
July 28, 2009 report, in which Dr. Robert A. Harrell, III, Board-certified in internal medicine and
rheumatology, advised that she had difficulty with her hands and arms after she returned to work
and that she had been bitten by a pit bull on her right forearm four nights previously. Dr. Harrell
stated that he did not examine the right arm because it was wrapped, but that the flexor tendons
in her left hand were thickened with compression tenderness in the left forearm, tender left
lateral and medial epicondyles and moderate fibromyalgia trigger points. He concluded that a
“difficult situation and her work situation” were not helping matters.
In a September 9, 2009 statement, appellant asserted that the job she returned to in 2009
was not limited duty but was the same job she had in 2006 with a nearly identical workload. She
stated that she was provided voice recognition software and an ergonomic chair and that a
forearm support had been ordered, but that the position was incompatible with the use of voiceactivated software because by using it she could not meet her deadlines and continue to generate
the same high quality and quantity of work she performed in 2006. Appellant stated that she
struggled to work but had pain even with part-time computer use. She reported that on July 25,
2009 she was bitten on the right forearm by a pit bull, requiring stitches and antibiotics and that
this forced her to use only the voice recognition software, which did not allow her to complete
the requirements of her job and that on August 4, 2009, her supervisor advised her that her job
duties had increased.
1

Appellant was initially offered a modified position in March 2009 that she refused. By letter dated April 2,
2009, the Office informed her that the position was suitable and advised her of the penalty provisions of section
8106 of the Federal Employees’ Compensation Act.

3

In an October 2, 2009 report, Dr. Harrell noted that appellant stopped work on August 8,
2009 due to severe pain in the hands and forearms. He stated that her job was very similar to
what she was doing previously and described her medications and advised that the dog bite
seemed to have largely healed but there was some residual ulnar nerve damage. Dr. Harrell
provided physical examination findings, stating that there was still thickening of the flexor
tendons of appellant’s hands with tenderness along the flexor aspect of the right wrist and the left
lateral and medial epicondyles and no synovitis. He stated that she had severe flexor tendinitis
that had worsened due to her recent attempt to go back to work at her job that required
considerable use of a computer keyboard and advised that she not work, stating that he did not
think she would be able to return to a typing job.
By decision dated October 29, 2009, the Office denied appellant’s recurrence claim on
the grounds that the medical evidence did not establish that she could not perform the duties of
the modified position. On November 5, 2009 appellant, through her attorney, requested a
hearing and on November 10, 2009, she returned to modified position.2 In a November 14, 2009
statement, she again described her job duties after her return to work in June 2009, stating that
she could not complete the work using voice activation software and stopped work in
August 2009, because the pain was so horrendous that she could barely move her hands.
In reports dated from July 29 to August 31, 2009, Dr. J. Mack Aldridge, III, a Boardcertified hand surgeon, stated that appellant had multiple superficial dog bites and evidence of a
neuropraxic injury of the ulnar nerve with a sensory deficit only, which had healed nicely by
August 31, 2009 with a little residual numbness in the little and ulnar column of her hand. At
that time he noted a strong history of fibromyalgia and hand problems. Dr. Aldridge provided
examination findings, noting full shoulder and elbow motion and a negative Tinel’s sign at the
elbow with no muscular atrophy in either upper extremity and decreased sensibility subjectively
over the dorsal aspect of the metacarpophalangeal joints of both hand with intact sensibility in
the median and ulnar dermatomes and decreased sensibility in the dorsoradial aspects of her
hands. He diagnosed complete healing of dog bite and multifactorial, nonanatomic sensory
complaints involving both upper extremities and recommended evaluation by a spine surgeon.
At the hearing, held telephonically on February 1, 2010, appellant testified that she had
an 18-year history of fibromyalgia and began working as a writer/editor at the employing
establishment in 2000, that she returned to the same job in June 2009 and that Dr. Harrell
recommended that she stop work. She stated that the voice recognition software did not work
well with her job, that it took too long and prevented her from meeting deadlines and would have
affected her job performance, so that she would turn it off and that she got to the point that she
hurt all the time.
On February 25, 2010 Ms. Flowers reported that appellant returned to work on June 7,
2009 and was provided with prescribed assistive technologies and that she was given a two-week
adjustment period, beginning full-time work on June 21, 2009. She stated that appellant first
notified her of difficulty on June 26, 2009 and that during this time appellant had no formal
2

On November 14, 2009 appellant filed an occupational disease claim for flexor tendinitis, carpal tunnel
syndrome and fibromyalgia, stating that her work duties aggravated these conditions. The Office adjudicated this
claim as a new case.

4

assignments other than to practice using her assistive technologies and that during July 2009 she
had a very light workload with only one writing assignment, a two-page press release.
Ms. Flowers stated that appellant requested a four-hour workday, that was not accommodated
and that on August 3, 2009 appellant informed her that she intended to transition to medical
retirement. She noted that, when appellant stopped work, appellant had not completed the one
assignment she had been given and that after her return to work on November 10, 2009, she was
apparently working with assistive software and other accommodating devices and was able to
perform her assigned tasks successfully.
By decision dated March 29, 2010, an Office hearing representative affirmed the
October 29, 2009 decision, finding that the case file contained no convincing evidence, either
medical or factual, that appellant’s restrictions were not met, that she was worked outside her
restrictions or that she suffered a disabling recurrence of her accepted conditions such that she
was unable to work beginning August 8, 2009.3
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.4 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.5
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden to establish by the
weight of reliable, probative and substantial evidence a recurrence of total disability. As part of
this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition or a change in the nature and extent of the light-duty requirements.6

3

By decision dated February 9, 2010, the Office found that appellant’s employment, effective November 10,
2009, fairly and reasonably represented her wage-earning capacity with zero loss. Appellant requested a hearing
and in an October 22, 2010 decision, an Office hearing representative affirmed the February 9, 2010 decision. She
has not filed an appeal with the Board of the October 22, 2010 decision.
4

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

5

Id.

6

Shelly A. Paolinetti, 52 ECAB 391 (2001); Terry R. Hedman, 38 ECAB 222 (1986).

5

ANALYSIS
The Board finds that appellant has not established a recurrence of total disability on
August 8, 2009 causally related to the accepted bilateral carpal tunnel syndrome and ensopathy
of the wrists because she did not establish that the nature and extent of her injury-related
condition changed on August 8, 2009 so as to prevent her from continuing to perform her
limited-duty assignment. The Office accepted her January 11, 2006 claim and she underwent
bilateral carpal tunnel releases on April 12, 2007. Appellant also has a long-standing history of
fibromyalgia that is not employment related.
Dr. Somers, an Office referral orthopedist, provided an April 24, 2008 report in which he
advised that appellant had residuals of the employment injury and could not return to her
previous job without modifications including voice recognition software. He stated that, without
the modifications, she would need to take significant rests between writing and typing
assignments but that she could probably work full time with the voice recognition software.
Appellant thereafter was referred to Ms. Fountain, a vocational rehabilitation counselor, who
arranged an assessment with Ms. Deese of the state assistive program. A meeting was held at the
employing establishment where the recommendations for assistive devices were discussed and
voice recognition software and other devices were ordered.7 Appellant returned to modified duty
on June 8, 2009. Ms. Flowers, her supervisor, described her modified duties after her return to
work, stating, the prescribed assistive technologies were provided, she was given a two-week
adjustment period and when she began full-time work on June 21, 2009, she had no formal
assignments other than to practice using her assistive technologies. During July 2009, she was
only assigned one 2-page, writing project, which she did not finish before she stopped work on
August 8, 2009.
The Board has held that a partially disabled claimant who returns to a light-duty job has
the burden of proving that he or she cannot perform the light duty, if a recurrence of total
disability is claimed.8 The issue of whether an employee has disability from performing a
modified position is primarily a medical question and must be resolved by probative medical
evidence.9 A claimant’s burden includes the necessity of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the condition is causally related to the employment injury and supports that conclusion with

7

These consisted of an ergonomic chair, keyboard and mouse. An arm rest was on order when appellant stopped
work.
8

See William M. Bailey, 51 ECAB 197 (1999). The Board notes that in this case appellant returned to work for a
period of just under two months before claiming a resumption of total disability. There is a presumption that this
return to work constitutes a successful return to work and appellant has not submitted the necessary evidence to
rebut that presumption in this case. See Office (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.6 (January 1995); compare Elaine Sneed, 56 ECAB 373 (2005) (The Board found that, a return to work of
two weeks was successfully rebutted because, following a return to work, appellant sought medical advice for
additional restrictions after one day of work and continued to seek medical treatment which resulted in additional
restrictions).
9

Cecelia M. Corley, 56 ECAB 662 (2005).

6

sound medical rationale. Where no such rationale is present, the medical evidence is of
diminished probative value.10
In a July 28, 2009 report, Dr. Harrell, an attending rheumatologist, advised that appellant
had difficulty with her hands and arms after she returned to work. He also noted that she had
been bitten on the right arm by a pit bull four nights previously. Dr. Harrell provided
examination findings and concluded that appellant’s work situation was not helping. In an
October 2, 2009 report, he noted that she had stopped work on August 8, 2009 due to severe pain
in her hands and forearms. Dr. Harrell stated that appellant’s job was very similar to her
previous position and required considerable use of a computer keyboard and advised her to stop
work. He did not acknowledge that she had been working in a modified position where she had
been provided assistive devices including voice recognition software and an ergonomic chair,
mouse and keyboard and did not demonstrate knowledge of the specific requirements or
assignments of the position or provide a rationalized explanation as to why she could not
perform the modified work. Moreover, Dr. Harrell did not discuss the significance of the dog
bite, an intervening injury that was not employment related. His reports are therefore insufficient
to establish that appellant sustained a recurrence of total disability on August 8, 2009.
Dr. Aldridge merely discussed his treatment of the dog bite which had healed by August 31,
2009 and stated that she had multifactorial, nonanatomic sensory complaints involving both
upper extremities and recommended evaluation by a spine surgeon. As he provided no opinion
regarding appellant’s work capabilities, his reports are insufficient to meet her burden to
establish that she sustained a recurrence on August 8, 2009.
The Board has long held that medical conclusions unsupported by rationale are of
diminished probative value and insufficient to establish causal relationship.11 It is appellant’s
burden of proof to submit the necessary medical evidence to establish a claim for a recurrence.
A mere conclusion without the necessary medical rational explaining how and why the physician
believes that a claimant’s accepted exposure would result in a diagnosed condition is not
sufficient to meet the claimant’s burden of proof. The medical evidence must also include
rationale explaining how the physician reached the conclusion he or she is supporting.12 The
record in this case does not contain a medical report providing a reasoned medical opinion that
appellant’s claimed recurrence of disability was caused by the accepted conditions.13 Appellant
also failed to establish that she was working outside her restrictions. Ms. Flowers explained that
appellant was provided the recommended assistive devices and she was given few assignments
prior to stopping work on August 8, 2009. Appellant provided no witness statements to support
her contention that she had to work outside her restrictions or to describe the duties that she
stated that she performed. Thus, the record contained no credible evidence substantiating that
she had a change in the nature and extent of her light-duty requirements or was required to

10

Mary A. Ceglia, 55 ECAB 626 (2004).

11

See Albert C. Brown, 52 ECAB 152 (2000).

12

Beverly A. Spencer, 55 ECAB 501 (2004).

13

Cecelia M. Corley, supra note 9.

7

perform duties that exceeded her medical restrictions.14 Appellant therefore did not meet her
burden of proof to establish that she sustained a recurrence of total disability on August 8, 2009.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a recurrence of disability on August 8, 2009 causally related to her accepted bilateral
upper extremity conditions.15
ORDER
IT IS HEREBY ORDERED THAT the March 29, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 2, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Richard A. Neidert, 57 ECAB 474 (2006).

15

Appellant also filed a schedule award claim that is under development by the Office.

8

